Citation Nr: 0302879	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  02-12 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.  

2.  Entitlement to service connection for a psychiatric 
disability.  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from March 1978 
to October 1979.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

Although the RO adjudicated this claim as one for service 
connection rather than whether new and material evidence had 
been submitted to warrant reopening the veteran's claim for 
service connection for a psychiatric disorder, the Board must 
initially determine whether new and material evidence has 
been submitted regardless of the RO's actions.  The Board 
must address the question of new and material evidence in the 
first instance because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (applying an identical analysis to claims previously 
and finally denied, whether by the Board or the RO).  Only 
where the Board concludes that new and material evidence has 
been received does it have jurisdiction to consider the 
merits of the claim.  Hickson v. West, 11 Vet. App. 374, 377 
(1998); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

The Board is undertaking additional development on the issue 
of entitlement to service connection for PTSD, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) [to be codified at 38 C.F.R. § 19.9(a)(2)].  When such 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3.105 (Jan. 23, 2002) [to be codified at 
38 C.F.R. § 20.903.]  After giving such notice and reviewing 
the veteran's response, the Board will prepare a separate 
decision addressing that issue.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  In November 1980, the RO denied service connection for a 
psychiatric disability, and so informed the veteran that same 
month.  The veteran did not timely appeal the determination, 
and it became final.  

3.  In June 2001, the veteran requested that his claim be 
reopened.  

4.  Evidence submitted since the November 1980 decision bears 
directly and substantially upon the subject matter now under 
consideration, and, when considered alone or together with 
all of the evidence, both old and new, is so significant that 
it must be considered to fairly decide the issue.  


CONCLUSIONS OF LAW

1.  The November 1980 rating action, which denied the 
appellant's request for service connection for a psychiatric 
disability, is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2002).

2. The evidence received since the November 1980 rating 
action is new and material, and the claim for this benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 
C.F.R. § 3.156 (a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, a 
statement of the case and subsequent supplemental statements 
of the case of the evidence necessary to substantiate his 
claim.  In addition, in October 2001, the RO contacted the 
veteran and notified him of the evidence needed to establish 
entitlement to the benefit sought, as well as what evidence 
was needed from the veteran and what he could do to help with 
his claim.  No further assistance in this regard appears to 
be warranted.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2002).  
No further development is required in order to comply with 
VA's duty to assist.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

In addition, certain psychiatric diseases may be presumed to 
have been incurred during service if they first become 
manifest to a compensable degree within one year after 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

In a November 1980 rating action, the RO denied service 
connection for a psychiatric disability.  The veteran was 
informed of this decision in November 1980, and he did not 
timely appeal.  38 U.S.C.A. §§ 7105(a), (b)(1) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 20.200, 20.302(a)(2002).  
Therefore, the November 1980 rating decision became final 
when the appellant did not file an NOD within one year of the 
date he was notified of that unfavorable determination.  38 
U.S.C.A. § 7105(c)(West 1991 & Supp. 2002).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim." Therefore, once a RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA. 38 U.S.C.A. §§ 5108, 7105(c); Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material." Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.   38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  However, such evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.

In November 1980, the RO found that service connection was 
not warranted.  The RO noted that the veteran failed to 
appear for a scheduled VA examination.  The service medical 
records showed no treatment for a psychiatric disability.  As 
noted above, this determination is now final. 

Pertinent evidence submitted subsequent to the November 1980 
decision includes VA treatment reports dated in 2001 which 
show treatment for a psychiatric disability and a diagnosis 
of bipolar disorder.  The Board finds that this evidence is 
new and material.  The evidence provides a diagnosis of a 
current psychiatric disability.  This evidence was not of 
record at the time of the prior final denial.  It is new in 
that it was not of record at the time of the prior denial, 
and it is material since provides information which is so 
significant that it must be considered to fairly decide the 
claim.  That is, it confirms that the veteran possesses one 
of the criteria necessary for the grant of service 
connection--a current disability.  Thus, the claim is 
reopened, and must be considered de novo.  


ORDER

New and material evidence has been received and the claim for 
service connection for a psychiatric disability is reopened.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

